DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 11/20/2019 in which claims 1-27 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 recites “A system comprising: a first per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77).  
Applicant could amend the claims by clarifying that one of the devices mentioned above is a physical device or adding another tangible component to the preamble.
Claims 12-20 are also rejected due to their dependency on this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sangle et al. US 20200073552 A1 (hereinafter referred to as “Sangle”) in view of Horowitz et al. US 20170344618 A1 (hereinafter referred to as “Horowitz”) and further in view of Lappas et al. US 8095662 B1 (hereinafter referred to as “Lappas”).

As per claim 1, Sangle teaches:
A method comprising: 
receiving, at a second node, from a first node over a computer network, a snapshot of a virtual object running on the first node (Sangle, [0006] – A plurality of snapshots of a source virtual storage volume is created.  The source virtual storage volume may be mounted on a first compute node.  Paragraph [0007] – A plurality of data blocks for each of the snapshots may be transferred to a second compute node.  A first compute node.  See also paragraph [0049] – Virtual storage volume data is copied via one or more snapshots from the virtual storage volume to the target virtual storage volume replica in a transfer phase, wherein the source and target storage volumes are interpreted as first and second nodes respectively); 
receiving, at the second node, an indication to restore the virtual object at the second node (Sangle, [0094]); 

determining, at the second node, original configuration parameters associated with the virtual object from the snapshot of the virtual object (Horowitz, [0090] and [0092] – Snapshots of data on a cluster can be captured and made available for restoration, wherein this requires that the configuration parameters are identified.  Also see paragraph [0274]); 
determining, at the second node based on the original configuration parameters, resource needs of a virtual processor, a virtual memory, or a virtual network interface specified for the virtual object (Horowitz, [0031] – Minimum threshold of resource for respective clients); and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Sangl’s invention in view of Horowitz in order to determine an original configuration from a snapshot; this is advantageous because it provides a capability for automatic default selections in order to restore the original object (Horowitz, paragraph [0092]).
Although Sangle as modified with Horowitz teaches restoring a virtual object based on specific configuration parameters, Sangle as modified doesn’t go into detail about finding that available resources are insufficient, and reconfiguring the original configuration to meet resource needs, however, Lappas teaches:
in response to determining that available resources at the second node are insufficient to meet resource needs of the virtual object, reconfiguring the original configuration parameters to generate reconfigured configuration parameters such that the available resources at the second node meet the resource needs of the virtual object, and restoring, the virtual object based on the reconfigured configuration parameters (Lappas, column 32, lines 65-column 33, lines 6).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Sangle’s invention as modified in view of Lappas in order to identify an insufficiency in the system for reconfiguration; this is advantageous because it allows the system to measure the resource usage and improve the allocation for more efficiency (Lappas, column 32, lines 65-column 33, lines 6).

As per claim 2, Sangle as modified teaches:
The method of claim 1, further comprising: 
comparing at least one parameter from the original configuration parameters with a corresponding at least one available resource (Lappas, column 9, lines 15-35, column 38, lines 13-33); and 
determining, based on the comparing, that resources at the second node are insufficient to meet resource needs of the virtual object (Lappas, column 32, lines 65-column 33, lines 6).

As per claim 3, Sangle as modified teaches:
The method of claim 1, further comprising: 
determining, at the second node, at least one performance parameter of the virtual object from the at least one snapshot (Horowitz, [0022] – Identify a data storage node having data consistent with the committed snapshot, wherein this is interpreted as determining configuration parameters from the snapshot.  Also see paragraph [0274]); 
reconfiguring, at the second node, the original configuration parameters of the virtual object to generate the reconfigured configuration parameters based at least on the at least one performance parameter of the virtual object (Lappas, column 32, lines 65-column 33, lines 4).

As per claim 4, Sangle as modified teaches:
The method of claim 1, further comprising: 
determining, at the second node, a lower resource limit for the virtual object from the at least one snapshot (Sharma, [0011]); and 
reconfiguring, at the second node, the original configuration parameters of the virtual object to generate the reconfigured configuration parameters based at least on the lower resource limit (Lappas, column 23, lines 12-22 and column 32, lines 65-column 33, lines 4).

As per claim 5, Sangle as modified teaches:
The method of claim 1, further comprising: 
allocating, at the second node, resources at the second node to the virtual object based on the reconfigured configuration parameters (Lappas, column 6, lines 10-22 and column 7, lines 48-55).

As per claim 6, Sangle as modified teaches:
The method of claim 1, further comprising: 
maintaining, at the second node, in the reconfigured configuration parameters a value of at least one configuration parameter from the original configuration parameters (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 7, Sangle as modified teaches:
The method of claim 6, further comprising: 
maintaining, at the second node, in the reconfigured configuration value of a network related configuration parameter (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 8, Sangle as modified teaches:
The method of claim 1, further comprising: 
determining, at the second node, that resources at the second node are insufficient to meet resource needs of the virtual object based on resource needs of at least one another virtual object having a corresponding snapshot stored at the second node (Lappas, column 32, lines 65-column 33, lines 4).

As per claim 9, Sangle as modified teaches:
The method of claim 8, further comprising: 
reconfiguring, at the second node, the original configuration parameters of the virtual object as well as original configuration parameters of the at least one another virtual object such that the available resources meet combined resource needs of the virtual object and the at least one another virtual object (Lappas, column 32, lines 54-64).

As per claim 10, Sangle as modified with Horowitz doesn’t go into detail about mapping data from a snapshot to nodes, however, Lappas teaches:
The method of claim 1, further comprising: 
storing, at the second node, memory data from the at least one snapshot to a physical memory at the second node, and mapping, at the second node, the physical memory to the virtual memory allocated to the virtual object (Lappas, column 6, lines 10-22 – A graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed.  See also column 8, lines 3-16, column 8, lines 59-67, and column 10, lines 1-20.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Sangle’s invention as modified in view of Lappas in order to map data from a snapshot to nodes; this is advantageous because it allows .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keagy et al. US 8352608 B1 teaches automated configuration of hosting resources (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152